Continuation of Advisory Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuation of Box 3: The proposed amendments will not be entered, as they touch on the merits of the Application and Applicant has not shown good and sufficient reasons why such amendments are necessary after the closing of prosecution. See M.P.E.P. § 714.12.
	The amendments will be treated under pre-pilot practice, as the proposed limitations to “using pressure differentials” is already captured by the scope of existing claim 1 and “wherein step of infusing includes exposing the demineralized bone particles to negative pressure of vacuum” and so the proposed amendments do not necessitate any update to the search at this time.

Continuation of Box 12: Applicant’s arguments on pages 8-16 of the reply have been fully considered, but not found persuasive of error for the reasons given below. Applicant’s specific remarks traversing the rejection of record start at page 12 of the reply.
	On page 12 of the reply, Applicant alleges that Weston does not teach demineralizing bone particles. This is not found persuasive of error as Weston clearly teaches demineralized bone particles at Col. 2, lines 36-59 and as cited in the last Office Action.
On pages 12  and again separately on page 13 of the reply, Applicant alleges Weston is defective by not teaching any pressure differential. This is not found persuasive of error in view of the cited teachings of Coll as set forth in the last Office Action.
On pages 12-13 of the reply, Applicant alleges that Carter is defective by not teaching any pone particle is infused with any biological mixture as required by claim 1. This is not found persuasive of error as Carter is not applied alone, but in combination with Weston and Applicant’s arguments do not address the predictability of the combination nor the motivation to combine the references.
On page 13 of the reply, Applicant alleges that O’Leary is defective by teaching a flowable demineralized bone powder composition. This is not found persuasive of error because it is not immediately clear what error Applicant is attempting to allege as O’Leary is relied upon for freeze drying demineralized bone particles of claim 1.
On page 13 of the reply, Applicant alleges that Coll is defective as Coll is not comparable to the present invention. This is not found persuasive of error because Applicant appears to be bodily incorporating the enzymatic methods of Coll into Weston, which was not the basis for the rejection and is an improper test for obviousness. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
On page 14 of the reply, Applicant alleges that there would be no motivation to combine the teachings of Burden Jr., directed towards methods of making elongated and irregularly shaped bone particles, with the primary teachings of Weston. This is not found persuasive of error
As a whole, applicant's arguments are directed against the references individually but one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Also note that “When a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious.”  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395-96 (U.S. 2007) (quoting Sakraida v. AG Pro, Inc., 425 U.S. 273, 282 (U.S. 1976). In this case, all of the elements are taught by the cited prior art and there are known technical advantages for combining the separate prior art references as set forth in the last Office Action, and so at this time there is not additional evidence as yet of record that might otherwise shift the preponderance of evidence in Applicant’s favor.
Applicant’s arguments on pages 14-16 of the reply have been fully considered, but not found persuasive of error. Applicants rely on arguments traversing the above rejection of claim 1to traverse this rejections of claims 10 and 36 further in view of Manrique. Therefore, the response set forth above to arguments also applies to this rejection.

Conclusion
Claims 1, 6, 7, 10, 27, 32, 33, and 36 are rejected as set forth in the final Office Action dated 2/25/2022.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111. The examiner can normally be reached 7:00am-4:30pm EDT/EST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Sean C. Barron/Primary Examiner, Art Unit 1653